El Juez Asociado, Sr. Figueras,
emitió la siguiente opi-nión del Tribunal.
El Fiscal de la referida Corte presentó, debidamente jura-da, una acusación en la forma siguiente:
“Nicolás Castrillo, en uno de los dias del mes de Diciembre de 1903, en el Sub-Distrito de Cagnas, acometió á Pedro Coto disparán-dole un tiro.”
Se leyó y entregó copia al acusado de dicha acusación, que fue negada, y se sometió al Tribunal de derecho. En cinco de Marzo último se celebró el juicio, y en el acta se consigna que declararon los testigos de cargo, no constando en ella *554sus declaraciones, pero sí se expresa que el defensor no pre-sentó prueba alguna. En ocho de Marzo se dictó sentencia y entendiendo la Corte que se había cometido el delito defini-do y penado en el artículo 237 del Código Penal, vigente, condenó á Nicolás Castrillo, por acometimiento con arma mortífera, disparando un tiro, sin herir al contrario, á la pena de seis meses de Cárcel. Contra esta sentencia se in-terpuso recurso de apelación por medio de un simple escrito, sin que exista pliego de excepciones. No se personó el ape-lante en esta Corte Suprema, y el Fiscal, por escrito y en el acto de la vista, impugnó el recurso.
Como se vé no hay problema jurído planteado; pero hemos examinado detenidamente todas las diligencias que se han remitido, y nada hemos encontrado que aconseje la modi-ficación de la sentencia recurrida. Proponemos, pues, su confirmación, con imposición de las costas de este recurso al apelante Nicolás Castrillo, pero entendiéndose que este delito debe definirse, según la ley de la Asamblea Legislativa, apro-bada en 10 de Marzo último, de acometimiento y agresión.

Resuelto de ■,conformidad.

Jueces concurrentes, Sres. Presidente Quiñones, y Aso-ciados, Hernández, Sulzbacher y MacLeary.